Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “third wakeup request message” in lines 5-7. However, neither the claim nor claim 6 (upon which claim 14 depends on) recites “second wakeup request message” – i.e. the limitation is recited non sequitur, thus, rendering the scope of the claim indefinite.
Similarly, for claim 20 which recites “fourth node” in lines 2, 4, 5, and 7, whereas no “third node” is defined/recited in the claim or in claim 15 (upon which claim 20 depends on).
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al., US Patent Appl. Pub. No. 2004/0203976.
Regarding claim 1, Gupta discloses a method for multidrop network system having a plurality of nodes that are connected with each other (FIG(s) 1, 3, and 5 – paragraph 0025, lines 1-11), the method comprising:
sending, by a first node of the plurality of nodes, a sleep request message to at least one second node of the nodes (paragraph 0033, lines 1-4, FIG. , 302, paragraph 0034 lines 1-4); and
determining whether the first node is to enter a sleep state from a wakeup state depending on a condition of transmitting a sleep acknowledgement message by the at least one second node in response to the sleep request message (FIG. 5, 304-310, paragraph 0034, lines 4-17, paragraph 0035, lines 1-5, paragraph 0036, lines 1-2).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al., US Patent Appl. Pub. No. 2013/0326255.
Regarding claim 6, Kodama discloses a method for multidrop network system having a plurality of nodes that are connected with each other (FIG(s) 1-2, paragraph 0021), the method comprising:
sending, by a first node of the nodes, a first wakeup request message to a second node of the nodes (paragraph 0012, lines 1-7, paragraph 0023, lines 1-5; and
determining whether the second node is to enter a wakeup state from a sleep state depending on content in the first wakeup request message (paragraph 0013, lines 1-8, paragraph 0023, lines 5-13, paragraphs 0029-0030).

Allowable Subject Matter
Claims 15-19 are allowed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim15, the prior art fails to disclose or suggest in a multidrop network system having a plurality of nodes that are connected with each other, the steps of configuring a first node of the nodes to actively enter a wakeup state from a sleep state and then to send a node list request message, and updating, by a second node of the nodes that receives the node list request message, a node list depending on a node index of the node list request message, and sending a node list update message with node list information in the multidrop network system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186